DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 5/3/21. Claims 1 and 3-5 have been amended.  Claims 12-22 are canceled.  Claims 1-11 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-11 are directed to are directed to a method (i.e., a process).  Accordingly, claims 1-11 are within at least one of the four statutory categories. 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least 
Independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A device configuration method for configuring a diabetes management device by a diabetes management system, the diabetes management system residing on a server computer, the method comprising: 
receiving, by the diabetes management system, a therapy setting instruction from a computing device, wherein the therapy setting instruction includes a therapy setting, an identification information of a healthcare provider, and a recipient information, the therapy setting includes information to configure a feature of a desired diabetes management device, the identification information includes information to validate credentials of the healthcare provider, the recipient information includes information to identify a patient of the healthcare provider that is a user of the desired diabetes management device, the diabetes management system is in data communication with the computing device via a communication network, and the computing device is operable by the healthcare provider; 
determining a time period between receipt of the therapy setting instruction and another therapy setting instructions, where the another therapy setting instruction is most recently received therapy setting instruction prior to the therapy setting instruction; 
validating, by the diabetes management system, the credentials of the healthcare provider by way of a validation service based on the identification information, wherein the validation is only performed when the time period exceeds a predetermined time period and wherein the validation service is a third party different from the diabetes management system;
identifying, by the diabetes management system, a subject diabetes management device to be configured based on the therapy setting instruction;  
3TDM/smmdetermining, by the diabetes management system, whether the therapy setting instruction is valid based on an association between the diabetes management system, the patient, and the healthcare provider; 
transmitting, by the diabetes management system, one or more parameters for configuring the feature defined by the therapy setting to the subject diabetes management device in response to the credentials of the healthcare provider being valid and the therapy setting instruction being valid, wherein the diabetes management system is in data communication with the subject diabetes management device via the communication network and the subject diabetes management device executes the feature configured with the one or more parameters; and 
canceling, by the diabetes management system, the therapy setting instruction in response to the therapy setting instruction being invalid.
The Examiner submits that the foregoing underlined limitations constitute “certain methods of organizing human activity” because they manage personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). In this case, therapy is provided after receiving valid instructions and validating credentials of the healthcare provider. The  limitations of “identifying…” and “determining…” constitute “a mental process” because they amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind.  For example, a human can identity a device to be used and determine whether the therapy setting instruction is valid in their mind.
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claim 1, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and managing personal behavior or relationships or interactions between people but for the recitation of generic computer components. That is, other than reciting a management system, server computer, computing device, management device, and communication network used to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind or managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Mental Processes” and “certain methods of organizing human activity” groupings of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the management system, server computer, computing device, management device, and communication network are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of receiving data, validating data, identifying data, determining data, 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 2-11 are ultimately dependent from Claim(s) 1 and include all the limitations of Claim(s) 1. Therefore, claim(s) 2-11 recite the same abstract idea. Claims 2-11 describe further limitations regarding comparing/classifying information, determining authorization, determining registrations, issuing notification, receiving a message, notifying of a status, identification information, determining that therapy setting instruction is invalid, and automatically communicating. These are all just further describing the abstract ideas recited in claim 1, without adding significantly more.  

Claim Objections
Claim 1 objected to because of the following informalities:  change “another therapy setting instructions” to “another therapy setting instruction” at line 15.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  change “the diabetes management device” back to “the subject diabetes management device” at lines 4-5.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the subject diabetes management" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. Add the word “device.”
Claim 6 incorporates the deficiencies of claim 5, through dependency, and is therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birtwhistle et al. (US 2014/0325065 A1) in view of Brister et al. (US 2008/0262469 A1).
(A) Referring to claim 1, Birtwhistle discloses a device configuration method for configuring a diabetes management device by a diabetes management system, the diabetes management system residing on a server computer, the method comprising (para. 20 of Birtwhistle): 
receiving, by the diabetes management system, a therapy setting instruction from a computing device, wherein the therapy setting instruction includes a therapy setting, an identification information of a healthcare provider, and a recipient information, the therapy setting includes information to configure a feature of a desired diabetes management device, the identification information includes 
validating, by the diabetes management system, the credentials of the healthcare provider by way of a validation service based on the identification information, and wherein the validation service is a third party different from the diabetes management system (para. 64 of Birtwhistle; note the server may verify the credentials of the physician and provide the activation code to the physician); 
identifying, by the diabetes management system, a subject diabetes management device to be configured based on the therapy setting instruction (Fig. 1 and para. 10 & 18 of Birtwhistle; note a table of parameters (settings) associated with a prescription used to setup and configure an activated feature of an application program executed on a mobile device);  3TDM/smm
determining, by the diabetes management system, whether the therapy setting instruction is valid based on an association between the diabetes management system, the patient, and the healthcare provider (para. 64-70 of Birtwhistle; note that the physician may request an activation code to activate a feature of the application program used by a patient and that the activation code can remain valid for a predetermined time period and can expire at an end of the predetermined time period); 

canceling, by the diabetes management system, the therapy setting instruction in response to the therapy setting instruction being invalid (para. 60-65 & 68 of Birtwhistle; note that the bolus advice parameter and the bolus calculated based on the bolus advice parameter will remain valid and in effect for the duration for which the activation key remains valid or until a new activation key is obtained, whichever occurs first; If the decryption result does not match the identifying information of the person with diabetes and/or the identifier associated with the mobile device, the application determines that the activation key is not received from a trusted source, and the application does not grant access to the bolus advisor; and the activation could have a time limit where it stops working after the set time. In other words, the activation code can remain valid for a predetermined time period and can expire at an end of the predetermined time period).
Birtwhistle does not expressly disclose determining a time period between receipt of the therapy setting instruction and another therapy setting instructions, where the another therapy setting instruction is most recently received therapy setting instruction prior to the therapy setting instruction; and wherein the validation is only performed when the time period exceeds a predetermined time period.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Brister within Birtwhistle.  The motivation for doing so would have been to calculate a time, an amount, and/or a type of medicament delivery to administer (para. 255 of Brister).
(B) Referring to claim 2, Birtwhistle discloses the method further comprising: comparing, by the diabetes management system, the recipient information provided in the therapy setting instruction with a profile information of one or more registered members stored in a registry, wherein the diabetes management system includes the registry; classifying, by the diabetes management system, the patient as a subject registered member in response to the recipient information corresponding with the profile information of at least one of the one or more registered members; and identifying, by the diabetes management system, the therapy setting instruction as invalid in response to the recipient information not corresponding with the profile information of at least one of the one or more registered members (para. 25, 34, 50, 61, 65, and 66 of Birtwhistle).  
(C) Referring to claim 3, Birtwhistle discloses further comprising:  4TDM/smmdetermining, by the diabetes management system, whether the healthcare provider is authorized by the subject registered member to issue the therapy setting instruction in response to the patient being registered with the diabetes management system, wherein the diabetes management system is operable by the subject registered member to identify an authorized healthcare provider and the diabetes management system stores 
(D) Referring to claim 4, Birtwhistle discloses further comprising: determining, by the diabetes management system, whether the subject diabetes management device identified is registered with the diabetes management system by the subject registered member in response to the patient being registered with the diabetes management system, wherein the diabetes management system is operable by the subject registered member to register a given diabetes management device and the diabetes management system stores information regarding the given diabetes management device with the profile information of the subject registered member; and identifying, by the diabetes management system, the therapy setting instruction as invalid in response to the diabetes management device not being registered with the diabetes management system (para. 25-34, 50, 61, 65, and 66 of Birtwhisle).  
(E) Referring to claim 5, Birtwhistle discloses further comprising: prior to transmitting the one or more parameters, issuing, by the diabetes management system, a device configuration notification to the diabetes management device in response to the credentials of the healthcare provider being valid and the therapy setting instruction being 5TDM/smm valid, wherein the device configuration notification notifies the user of the subject diabetes management device that the healthcare provider has issued the therapy setting and requests the user to either accept or decline the therapy setting; and receiving, by the diabetes management system, a message from the subject diabetes management via the communication network, wherein the message indicates whether the user accepts or declines the therapy setting; and canceling, by the diabetes management system, the therapy setting instruction in response to the message indicating the user declined the therapy setting instruction, wherein the 
(F) Referring to claim 6, Birtwhistle discloses notifying, by the diabetes management system, the healthcare provider of a status of the therapy setting instruction, wherein the status of the therapy setting is designated as an accepted therapy setting in response to the therapy setting being accepted by the user, the status of the therapy setting is designated as a declined therapy setting in response to the therapy setting being declined by the user, and the status of the therapy setting is designated as invalid in response to the credentials of the healthcare provider being invalid (para. 63-72 of Birthwhistle).  
(G) Referring to claim 7, Birtwhistle discloses wherein the identification information includes at least one of a name of the healthcare provider and a license number of the healthcare provider (para. 64 of Birtwhistle).  
(H) Referring to claim 8, Birtwhistle discloses wherein the diabetes management device is a medical device (para. 10 of Birtwhistle).  
(I) Referring to claim 9, Birtwhistle discloses wherein the diabetes management device is a portable computing device that has a diabetes management application residing in the portable computing device (Fig. 1 and para. 10 of Birthwhistle).  
(J) Referring to claim 10, Birtwhistle discloses wherein the therapy setting instruction is determined as invalid in response to the credentials of the healthcare provider being invalid (para. 64-68 of Birtwhistle).  
(K) Referring to claim 11, Birtwhistle discloses wherein the diabetes management system is paired with the subject diabetes management device before transmitting the one or more parameters such that the diabetes management system and the subject diabetes management device may automatically communicate via the communication network (para. 6-8 of Birtwhistle).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's additional arguments filed 5/3/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 5/3/21.
(1) The 101 rejection is traversed.

(A) As per the first argument, see 101 rejection above. The claims here are unlike the claims in Enfish.  In Enfish,  the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.  In addition, the computer components are recited at a high level of generality and perform the basic functions of a computer (in this case, receiving data, validating data, identifying data, determining data, transmitting data, and canceling data) that would be needed to apply the abstract idea via computer. Merely using generic computer components to perform the above identified basic computer functions to practice or apply the judicial exception does not constitute a meaningful limitation that would amount to significantly more than the judicial exception, even though such operations could be performed faster than without a computer. Furthermore, Applicant argues features (at page 8 of the 5/3/21 response) that are not claimed nor described in the Specification such as “maintaining a degree of security.” 
BASCOM, the court agreed that the additional elements were generic computer, network, and Internet components that did not amount to significantly more when considered individually, but explained that the district court erred by failing to recognize that when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. It is unclear what is non-conventional and non-generic about the arrangement of the additional elements in Applicant’s case. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENA NAJARIAN/Primary Examiner, Art Unit 3686